Per Curiam.
Plaintiff brought suit against E. H. and John Archer for damages for an alleged breach of a certain lease of land. The answer of the defendants was a general denial, the complaint being unverified. The case was tried before a jury, and a general verdict rendered for defendant. Thereupon, and on the 11th of March, 1882, judgment was entered in favor of the defendants, E. H. and John Archer, for costs. There was no motion for a new trial, but on the 29th of May the plaintiff moved the court to vacate the judgment on the ground that the verdict was for defendant, whereas the judgment entered was for the defendants. The court below granted the motion, and vacated the judgment, for the reason assigned in the motion. *34It ought not to have done so. Undoubtedly the jury pronounced on the issues against the plaintiff. Having done so, the defendants were entitled to costs as a matter of law. The error or defect in the verdict in using the singular instead of the plural of the word “ defendant,” did not affect any substantial right of the plaintiff, and was not, therefore, any ground for disturbing the verdict. (Code Civ. Proc. § 475.)
This case is not like People v. Sepulveda, 59 Cal. 342. That was a criminal case in which there were two defendants jointly indicted and jointly tried, and the verdict returned was: “We, the jury, find defendant” guilty. As it could not be ascertained from the verdict which one of the two defendants on trial had been found guilty, the verdict was held void for uncertainty.
Order reversed.